MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                         FILED
this Memorandum Decision shall not be                               Jun 24 2016, 8:50 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
John R. Watkins                                          Gregory F. Zoeller
Arata Law Firm                                           Attorney General of Indiana
Fort Wayne, Indiana
                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bradley Smith,                                           June 24, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         92A04-1512-CR-2178
        v.                                               Appeal from the Whitley Superior
                                                         Court
State of Indiana,                                        The Honorable Douglas M. Fahl,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         92D01-1403-CM-111



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016         Page 1 of 21
                                          Case Summary
[1]   Bradley Smith (“Smith”) appeals his conviction for Operating a Vehicle with an

      Alcohol Concentration Equivalent to At Least Eight-Hundredths (0.08) Gram

      of Alcohol but Less Than Fifteen-Hundredths (0.15) Gram of Alcohol, a Class

      C misdemeanor.1 We affirm.



                                                    Issues
[2]   Smith presents two issues for our review:

                 I.       Whether the trial court abused its discretion in admitting
                          evidence obtained during a consensual encounter with a
                          police officer; and


                 II.      Whether the trial court abused its discretion in admitting
                          the results of a chemical breath test.


                                Facts and Procedural History
[3]   At around 3:00 p.m. on March 1, 2014, Whitley County Sheriff’s Department

      Reserve Captain Timothy Johnson (“Officer Johnson”) was off-duty and

      driving his personal car on Whitley Street in Churubusco. Ahead he saw a

      woman, later identified as Joan Mourey (“Mourey”), walking rapidly on the

      sidewalk while nervously looking over her shoulder at a black truck driving




      1
          Ind. Code § 9-30-5-1(a).


      Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 2 of 21
      slowly beside her. From his position a few cars behind the truck, Officer

      Johnson saw the driver yelling at Mourey. The truck then turned onto a side

      street and stopped. Officer Johnson drove by, but continued to watch Mourey

      in his rearview mirror. After the traffic cleared, Mourey ran across the street.

      The driver of the truck, later identified as Smith, got out and pursued her.


[4]   Officer Johnson turned his car around. As he drove back toward the scene, he

      saw Smith leading Mourey by her arm across the street toward the parked

      truck. Officer Johnson stopped and parked his car some distance from the truck

      and called 911 to request that dispatch send an on-duty officer. He then got out

      of his car, “hollered across the street,” displayed his badge to identify himself,

      and said that he needed to speak to them. (Tr. 94.) As the officer approached,

      Smith started to get into the driver’s seat, but then walked around to the

      passenger side.


[5]   Mourey met Officer Johnson at the rear driver’s side of the truck. Officer

      Johnson questioned Mourey “to make sure . . . that she wasn’t being abducted

      or [subject to] some sort of domestic abuse.” (Tr. 100.) He learned that Smith

      was her boyfriend and they had a verbal argument earlier that day. Officer

      Johnson asked several more questions to ascertain whether Mourey felt safe

      with Smith. Throughout the conversation, Smith was seated in the passenger

      seat and was yelling to Mourey through the open driver’s side window “[t]hat

      she didn’t have to talk to [the officer], that she needs to get back in the truck.

      That they could leave.” (Tr. 100.) Mourey asked Officer Johnson if they could



      Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 3 of 21
      leave, and Officer Johnson told Mourey they were not free to leave until the on-

      duty officer arrived.


[6]   Churubusco Police Department Deputy Marshall Garry Jones (“Officer Jones”)

      arrived approximately five minutes after he was dispatched. While Officer

      Jones spoke to Mourey, Officer Johnson went to the passenger side to speak to

      Smith and smelled an alcohol odor coming from the truck. Officer Jones then

      came over to speak with Smith and smelled an alcohol odor emanating from

      Smith. Officer Jones asked whether Smith had been drinking, and Smith

      admitted he had consumed four twelve-ounce cans of beer since about noon.

      The officers observed no other signs of intoxication or impairment.


[7]   Officer Jones read Smith the Indiana implied consent law and accompanied

      Smith to the Whitley County Hospital for a blood draw. Smith then was taken

      to the Whitley County Jail, where Sergeant Cory Patrick (“Sergeant Patrick”)

      administered a breath test using a BAC DataMaster machine. The breath test

      showed a blood alcohol concentration of 0.13 percent.


[8]   On March 3, 2014, the State charged Smith with Operating a Vehicle While

      Intoxicated, as a Class A misdemeanor2 (“Count 1”), and Operating a Vehicle

      with an Alcohol Concentration Equivalent to At Least Eight-Hundredths (0.08)




      2
       I.C. § 9-30-5-2(b). Operating a vehicle while intoxicated is a Class A misdemeanor if the person operates a
      vehicle in a manner that endangers a person.

      Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016             Page 4 of 21
       Gram of Alcohol but Less Than Fifteen-Hundredths (0.15) Gram of Alcohol

       (“Count 2”).


[9]    On May 14, 2014, Smith filed a motion to suppress, arguing that when Officer

       Johnson told Mourey they were not free to leave until Officer Jones arrived,

       Officer Johnson illegally seized Smith in violation of Smith’s federal and state

       constitutional rights. The State filed a response on September 12, 2014 arguing

       that the encounter was consensual and Smith’s constitutional rights were not

       implicated. The trial court held a hearing on August 4, 2014, and denied the

       motion to dismiss on October 24, 2014. The trial court found that Officer

       Johnson seized Mourey when he told her she could not leave, but as to Smith,

       found “there [was] no evidence that [Smith] was told that he was not free to

       leave” and thus Officer Johnson “did not prohibit [him] from leaving the

       scene.” (App. 83.) Smith filed a motion to reconsider, which the trial court

       denied on November 5, 2014.3


[10]   A bench trial was held on October 7, 2015. At trial, Smith renewed his

       constitutional objections, arguing that he was illegally seized both when Officer

       Johnson originally approached Smith and Mourey and after Officer Johnson

       told Mourey they were not free to leave until Officer Jones arrived. The trial




       3
        Smith also filed a pre-trial motion to suppress the blood test results (App. 98), and that motion was denied.
       (App. 134.) However, the State ultimately did not introduce the blood test results at trial.

       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016              Page 5 of 21
       court overruled the objections and, at the conclusion of trial, found Smith not

       guilty of Count 1 and guilty of Count 2. Smith now appeals his conviction.



                                  Discussion and Decision
                                       Constitutional Claims
[11]   Smith first argues that the trial court abused its discretion in denying his motion

       to suppress and admitting evidence discovered as a result of a warrantless

       seizure. Direct review of a motion to suppress is only proper when the

       defendant files an interlocutory appeal. Clark v. State, 994 N.E.2d 252, 259 (Ind.

       2013). Where, as here, a defendant’s case proceeds to trial following the denial

       of a motion to suppress and the defendant renews his objection to the admission

       of the evidence, the appeal is best framed as challenging the admission of

       evidence at trial. Id. The admission of evidence is a matter left to the trial

       court’s discretion. Id. at 259-60. We review the trial court’s determinations of

       admissibility for abuse of that discretion and reverse only when admission is

       clearly against the logic and effect of the facts and circumstances and the error

       affects a party’s substantial rights. Id. at 260. “[W]e do not reweigh the

       evidence, and we consider conflicting evidence most favorable to the trial

       court’s ruling.” Reinhart v. State, 930 N.E.2d 42, 45 (Ind. Ct. App. 2010).


[12]   Using nearly identical language, the Fourth Amendment to the U.S.

       Constitution and Article 1, Section 11 of the Indiana Constitution guarantee a




       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 6 of 21
person’s right to be free from unreasonable searches and seizures. 4 Campbell v.

State, 841 N.E.2d 624, 627 (Ind. Ct. App. 2006). “A person is seized when, by

means of physical force or a show of authority, a police officer has in some way

restrained the liberty of a citizen.” Id. (citing U.S. v. Mendenhall, 446 U.S. 544,

553 (1980)). Whether a police officer has detained a citizen depends on

whether, under all the circumstances, a reasonable person would feel free to

disregard the police and go about his or her business. Finger v. State, 799

N.E.2d 528, 532 (Ind. 2003) (citing California v. Hodari D., 499 U.S. 621, 628

(1991)). The test for whether police action constitutes a “seizure” is objective:

we look not to whether the particular citizen actually felt free to leave, but to

whether the officer’s words and actions would have conveyed that to a

reasonable person. Clark, 994 N.E.2d at 261. We apply the same analysis to

determine whether a person is “seized” under the Fourth Amendment or

Article 1, Section 11. See Campbell, 841 N.E.2d at 630 (using the same test,

holding that defendant was not seized under the Fourth Amendment or Article

1, Section 11). Accord Clarke v. State, 868 N.E.2d 1114, 1121 (Ind. 2007)

(Rucker, J., dissenting) (observing that “there is no ‘seizure’ within the meaning

of the Indiana Constitution ‘[a]s long as the person to whom questions are put




4
 The Fourth Amendment provides, in part: “The right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures, shall not be violated . . . .” Article 1, Section
11 provides, in part: “The right of the people to be secure in their persons, houses, papers, and effects,
against unreasonable search or seizure, shall not be violated . . . .”

Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016                  Page 7 of 21
       remains free to disregard the questions and walk away.’” (quoting Mendenhall,

       446 U.S. at 554)).


[13]   “Not every encounter between a police officer and a citizen amounts to a

       seizure requiring objective justification.” Overstreet v. State, 724 N.E.2d 661, 664

       (Ind. Ct. App. 2000), trans. denied. When a law enforcement officer makes a

       casual and brief inquiry of a citizen that involves neither an arrest nor a stop, no

       Fourth Amendment interest is implicated. Id. at 663. As long as the person

       remains free to disregard a police officer’s questions and walk away, there has

       been no intrusion upon that person’s liberty. Id. Police actions that may lead a

       reasonable person to conclude he or she has been seized include: use of sirens

       or flashers, a command that the person halt, a display of weapons, or operation

       of a police car in an aggressive manner to either block the person’s path or

       control the direction or speed of his movement. Michigan v. Chesternut, 486 U.S.

       567, 575 (1988). Indiana courts have also stated:


               Examples of facts and circumstances that might lead a reasonable
               person to believe that he or she was no longer free to leave could
               include “the threatening presence of several officers, the display
               of a weapon by an officer, some physical touching of the person
               or the citizen, or the use of language or tone of voice indicating
               that compliance with the officer’s request might be compelled.”


       Clark, 994 N.E.2d at 261-62 (quoting Overstreet, 724 N.E.2d at 664).


[14]   Here, Officer Johnson was concerned that Mourey was being abducted or

       subject to domestic abuse, so he stopped and parked his personal car some

       distance from Smith’s truck. The officer was dressed in plain clothes. As he
       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 8 of 21
       approached the couple on foot, he “hollered,” showed his badge to identify

       himself, and said that he needed to speak to them. (Tr. 94.) Smith, who was

       getting into the driver’s seat when Officer Johnson approached, circled around

       to the passenger side. Mourey then got out of the passenger seat and met

       Officer Johnson at the rear of the truck. While Mourey spoke to the officer,

       Smith sat in the passenger seat, shouting out the driver’s side window “[t]hat

       she didn’t have to talk to [the officer], that she needs to get back in the truck.

       That they could leave.” (Tr. 100.) Officer Johnson then did not speak to Smith

       until Officer Jones arrived on scene.


[15]   Officer Johnson’s actions did not constitute a show of authority that would

       convey to a reasonable person that his or her movement was restricted. Indeed,

       when Smith heard and saw the officer approaching, he ignored Officer Johnson

       and walked to the other side of the truck. Officer Johnson did nothing to

       compel Smith to engage with him, and instead met and had a conversation with

       Mourey at the bed of the truck. The focus of Officer Johnson’s inquiry was on

       Mourey, not Smith. Smith was not seized simply because an off-duty officer

       stood near the truck talking to Mourey. During that time, Smith could have left

       the scene; instead, he chose to get into the passenger seat and wait for Mourey.


[16]   Smith argues, however, that he was illegally seized when Officer Johnson

       initially approached the couple while holding up his badge and hollering that he

       needed to speak to them. Smith relies primarily on Dowdell v. State, 747 N.E.2d

       564 (Ind. Ct. App. 2001), trans. denied, in which we held that “[a] reasonable

       person when faced with a police officer pulling up to him in a marked vehicle

       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 9 of 21
       and calling for him to come over to the car would not assume that he can just

       turn and walk away.” Id. at 567. However, unlike in Dowdell, Officer Johnson

       did not directly order Smith to come over to a marked police car. And after

       Smith ignored the officer’s casual inquiry, Officer Johnson did not compel

       Smith’s compliance. None of the circumstances that would lead a person to

       feel he was not free to leave – such as multiple officers, officer’s display of a

       weapon, physical touching of the person, or a command to halt – existed here.


[17]   Smith also argues that he was illegally seized when Mourey asked Officer

       Johnson if they were free to leave, and Officer Johnson said they were not. An

       officer’s subjective intent to detain a person, had he or she attempted to leave, is

       irrelevant unless that intent was conveyed to the person. Mendenhall, 446 U.S.

       at 554 n.6. See also Bentley v. State, 779 N.E.2d 70, 75 (Ind. Ct. App. 2002)

       (officer’s testimony that defendant was not free to leave was subjective and not

       relevant where intent was not conveyed).


[18]   Officer Johnson made the statement to Mourey, not Smith, while they were

       standing behind the truck. Smith was sitting in the front passenger seat, and

       contends that the evidence supports the inference that he heard Officer

       Johnson’s statement to Mourey. Specifically, Smith points to evidence that: (1)

       the driver’s side window was rolled down; (2) Mourey and the officer were

       standing four to five feet behind the truck; and (3) Officer Johnson could hear

       Smith speaking from the truck. However, Smith’s argument that the trial court

       could have inferred that Smith heard Officer Johnson’s command is a request to

       reweigh the evidence, which we will not do. Reinhart, 930 N.E.2d at 45.

       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 10 of 21
       Because Officer Johnson did not convey his intent to Smith, the officer’s

       statement to Mourey is irrelevant to whether a reasonable person in Smith’s

       position would have felt free to leave. None-the-wiser to the officer’s intent,

       Smith was in the same position as before Officer Johnson’s statement to

       Mourey: free to leave.


[19]   Officers Johnson and Jones eventually spoke to Smith. However, nothing in

       the record shows that Smith’s encounter with the police was anything other

       than consensual. Smith was not seized for the purposes of the Fourth

       Amendment or Article 1, Section 11 and therefore the trial court did not abuse

       its discretion in admitting evidence obtained as a result of his conversations

       with Officers Johnson and Jones.


                   Admission of Chemical Breath Test Results
[20]   The admission of chemical breath test results is left to the sound discretion of

       the trial court and reviewed for an abuse of discretion. Fields v. State, 807

       N.E.2d 106, 109 (Ind. Ct. App. 2004), clarified on reh’g, 811 N.E.2d 978, trans.

       denied. An abuse of discretion occurs when the trial court’s decision is clearly

       against the logic and effect of the facts and circumstances before the court or if

       the court has misinterpreted the law. Wolpert v. State, 47 N.E.3d 1246, 1247

       (Ind. Ct. App. 2015), trans. denied. As the party offering the breath test results,

       the State bears the burden of establishing the foundation for admitting the

       results. Id.




       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 11 of 21
[21]   Indiana Code section 9-30-6-5 governs the admissibility of chemical breath test

       results in operating while intoxicated (“OWI”) proceedings. Section 9-30-6-5(a)

       provides that the director of the state department of toxicology shall adopt rules

       concerning (1) the standards and regulations for the selection, training, and

       certification of breath test operators; (2) the standards and regulations for the

       selection and certification of breath test equipment and chemicals; and (3) the

       certification of the proper technique for administering a breath test. I.C. § 9-30-

       6-5(a). The results of chemical breath tests are not admissible in an OWI

       proceeding if “(1) the test operator; (2) the test equipment; (3) the chemicals

       used in the test, if any; or (4) the techniques used in the test; have not been

       approved in accordance with the rules adopted” by the state department of

       toxicology. I.C. § 9-30-6-5(d).


                            Approved Method for Administering Test
[22]   Smith first contends that the trial court erred in admitting the results of his

       chemical breath test because Sergeant Patrick did not follow the approved

       method for administering the test. Pursuant to Indiana Code section 9-30-6-

       5(a)(3), the state department of toxicology has promulgated an approved

       method for administering breath tests using the BAC DataMaster. 260 Ind.

       Admin. Code 2-4-1 (2015) (effective Feb. 8, 2014).5 In relevant part, the

       administrative rule contains the following steps:




       5
           The rule was filed on January 9, 2014 and effective thirty days after filing. See I.C. § 4-22-2-36(2).


       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016                   Page 12 of 21
                  STEP ONE: The person to be tested must:
                         (A) have had nothing to eat or drink;
                         (B) not have put any foreign substance into his or her
                         mouth or respiratory tract; and
                         (C) not smoke;
                  within fifteen (15) minutes before the time a breath sample is
                  taken.


                  STEP TWO: The green LED on the instrument display must be
                  glowing.


                  STEP THREE: Depress the run button, enter the password, and
                  insert the evidence ticket.


                  STEP FOUR: Follow the displayed request for information, and
                  enter the information by the keyboard.


                  STEP FIVE: When “please blow” appears on the display, place a
                  new mouthpiece in the breath tube. Instruct the subject to deliver
                  a breath sample.


       260 I.A.C. 2-4-1(a).


[23]   At trial, the State introduced into evidence a one-page document titled

       “Approved Method for the Administration of a Breath Test Using a BAC

       DataMaster with a Keyboard Effective 01/02/2008,” which Sergeant Patrick

       used when administering the breath test to Smith on March 1, 2014.6 (Exhibit



       6
           The instructions Sergeant Patrick used listed the process, in relevant part, as:

                  1. The person to be tested must:
                           (A) have had nothing to eat or drink;
                           (B) not have put any foreign substance into his or her mouth or respiratory tract; and

       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016               Page 13 of 21
       A-4.) This form was a nearly-verbatim reproduction of the immediate past

       version of the approved method for administering BAC DataMaster breath

       tests, which was repealed and replaced with the current version in February

       2014. See 260 I.A.C. 1.1-4-8 (2013).


[24]   Smith points out two differences between the current version of the approved

       method and Sergeant Patrick’s instructions. Specifically, under step three, the

       instructions directed Sergeant Patrick to “insert the evidence ticket or verify that

       the external printer is ready to use” (Exhibit A-4), whereas the current rule

       instructs the user simply to “insert the evidence ticket.” 260 I.A.C. 2-4-1(a).

       Also, under step five, Sergeant Patrick’s instructions stated: “The subject must

       deliver a breath sample.” (Exhibit A-4.) The current rule states: “Instruct the

       subject to deliver a breath sample.” 260 I.A.C. 2-4-1(a).


[25]   Smith argues that the test results were inadmissible under Indiana Code section

       9-30-6-5(d) because Sergeant Patrick’s instructions tracked the prior, not

       current, version of the administrative rule. Smith relies on Crouch v. State, 638

       N.E.2d 861 (Ind. Ct. App. 1994), in which a police officer administered a



                         (C) not smoke;
                within twenty (20) minutes before the time a breath sample is taken.
                2. The green LED on the instrument display must be glowing[.]
                3. Depress the run button, enter the password, and insert the evidence ticket or verify that the
                external printer is ready for use.
                4. Follow the displayed request for information, and enter by the keyboard.
                5. When “please blow” appears on the display, place a new mouthpiece in the breath tube. The
                subject must deliver a breath sample.
       (Exhibit A-4.)

       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016              Page 14 of 21
       breath test to Crouch using a BAC DataMaster on August 17, 1991,

       approximately three weeks before the state department of toxicology filed a rule

       establishing an approved method of giving BAC DataMaster breath tests. Id. at

       863. The trial court admitted the breath test results because the police officer

       had followed a method that was later approved. Id. at 864. On appeal, this

       Court reversed, noting that it could not “rationalize and approve the application

       of rules which have not been adopted in the manner provided by law.” Id.

       Absent a method approved by the department of toxicology at the time the test

       was administered, the Court held that the results were inadmissible under

       Indiana Code section 9-30-6-5(d). Id.


[26]   We find Crouch distinguishable. Crouch concerned the retroactive application of

       an administrative rule adopted after Crouch’s breath test was conducted. Here,

       the state department of toxicology had adopted an approved method at the time

       Smith took his breath test, and the State introduced evidence of the method

       Sergeant Patrick used when administering Smith’s test. As the State notes, the

       instruction sheet and the approved method are “functionally and substantively

       the same” as to steps three and five. (Appellee’s Br. 27.) During step three,

       Sergeant Patrick inserted the evidence ticket,7 and thus complied with the

       current rule. And we see no substantive difference between the passive

       statement in Sergeant Patrick’s instructions that “[t]he subject must deliver a




       7
           The evidence ticket was admitted as Exhibit A-5.


       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 15 of 21
       breath sample” (Exhibit A-4), and the active statement under the current rule

       that the user should “[i]nstruct the subject to deliver a breath sample.” 260

       I.A.C. 2-4-1(a). By obtaining Smith’s breath sample during step five, Sergeant

       Patrick complied with the current rule.


[27]   “Our courts have consistently held that the necessary foundation for

       admissibility of a breath test requires proof that the approved methods have

       been followed.” Crouch, 638 N.E.2d at 864. Smith has failed to show that

       Sergeant Patrick did not strictly comply with the approved method promulgated

       by the state department of toxicology.


                 Instrument Inspection and Compliance Certificate
[28]   Smith next argues that the trial court erred in admitting the breath test

       instrument inspection and compliance certificate in the absence of trial

       testimony of the person who inspected the instrument.


[29]   As discussed above, the department of toxicology director must adopt rules

       concerning the standards and regulations for the selection and certification of

       breath test equipment and chemicals. I.C. § 9-30-6-5(a). When equipment and

       chemicals are certified, the director shall issue and send certificates to the circuit

       court clerks. I.C. § 9-30-6-5(b). The statute also provides that certified copies of

       these certificates

               (1) are admissible in a proceeding under this chapter, IC 9-30-5
               [OWI], IC 9-30-9, or IC 9-30-15;



       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 16 of 21
                (2) constitute prima facie evidence that the equipment or
                chemical:


                    (A) was inspected and approved by the state department of
                    toxicology on the date specified on the certificate copy; and


                    (B) was in proper working condition on the date the breath
                    test was administered if the date of approval is not more than
                    one hundred eighty (180) days before the date of the breath
                    test[.] [. . . .]


       I.C. §§ 9-30-6-5(c)(1)-(2).


[30]   At trial, the State sought to introduce a certificate of inspection and compliance

       (“the certificate”) stating that the instrument used in Smith’s breath test was

       inspected and tested on February 10, 2014, and “in good operating condition,

       satisfying the accuracy requirements set forth in 260 IAC 2-3-2.” (Exhibit A-3.)

       Smith objected on the grounds that he had the right to confront and cross-

       examine the certificate’s preparer, who was not present to testify. Smith’s

       objection, however, was not based on the confrontation clause of the Sixth

       Amendment to the U.S. Constitution.8 Rather, Smith argued the certificate was

       a “laboratory report” and therefore Indiana Code chapter 35-36-11 provided




       8
         The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to
       be confronted with the witnesses against him[.]” The right to confrontation guaranteed by the Sixth
       Amendment is made applicable to the states by the Due Process Clause of the Fourteenth Amendment.
       Pointer v. Texas, 380 U.S. 400, 406 (1965). In Crawford v. Washington, 541 U.S. 36 (2004), the U.S. Supreme
       Court held that the confrontation clause bars admission of out-of-court, testimonial statements in criminal
       trials unless the declarant is unavailable to testify and the defendant had a prior opportunity for cross-
       examination. Id. at 68.

       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016              Page 17 of 21
       him a statutory right to confront and cross-examine the person who prepared it.

       The trial court admitted the certificate over Smith’s objection.


[31]   Chapter 35-36-11, a simple “notice-and-demand” statute, governs the time

       frame within which a defendant in criminal trials must exercise his or her

       confrontation rights when the prosecuting attorney seeks to introduce a

       laboratory report as evidence. Under the statute, the prosecutor must file a

       notice of intent to introduce a laboratory report, and the defendant must timely

       file a demand for confrontation if he or she wishes for the report’s preparer to be

       present at trial for cross-examination. I.C. §§ 35-36-11-2 & -3. A prosecutor

       who does not comply with the notice requirement may not introduce the

       evidence unless the report’s preparer is present to testify. I.C. § 35-36-11-4. A

       defendant who does not comply with the demand requirement waives the right

       to confront and cross-examine the person who prepared the report. I.C. § 35-

       36-11-5. The statute defines “laboratory report” as “a written report or affidavit

       relating to the results of a scientific test that is prepared for use at trial or to

       assist in a law enforcement investigation.” I.C. § 35-36-11-1.


[32]   Following Crawford and its progeny, this Court has repeatedly held that breath

       test inspection certificates are nontestimonial and therefore do not implicate the

       Sixth Amendment right to confrontation. Jones v. State, 982 N.E.2d 417, 419-28

       (Ind. Ct. App. 2013), trans. denied. In light of this authority, Smith argues that




       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 18 of 21
       the certificate is a laboratory report9 and thus the notice-and-demand statute

       “gives Hoosiers greater rights to confrontation than those afforded under the

       Sixth Amendment.” (Appellant’s Br. 16.)


[33]   Assuming, without deciding, that the certificate falls within the statutory

       definition of laboratory report, we disagree with Smith’s conclusion that the

       statute confers a confrontation right where a constitutional right does not exist.

       As the U.S. Supreme Court has explained:


                In their simplest form, notice-and-demand statutes require the
                prosecution to provide notice to the defendant of its intent to use
                an analyst’s report as evidence at trial, after which the defendant
                is given a period of time in which he may object to the admission
                of the evidence absent the analyst’s appearance live at trial. [. . . .]
                The defendant always has the burden of raising his Confrontation
                Clause objection; notice-and-demand statutes simply govern the time
                within which he must do so.


       Melendez-Diaz v. Massachusetts, 557 U.S. 305, 326-27 (2009) (emphasis added)

       (citations omitted).


[34]   We find persuasive the State’s observation that because notice-and-demand

       statutes simply govern the timing of a confrontation clause objection, they

       properly “govern the application of the existing constitutional confrontation

       right” rather than expand the bounds of that right. (Appellee’s Br. 32.) Because




       9
         Neither the prosecuting attorney’s notice of intent to introduce laboratory reports or Smith’s demand for
       confrontation specified the laboratory reports at issue, but Smith argues the certificate falls within the
       statute’s definition.

       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016             Page 19 of 21
       this Court has repeatedly held that there is no confrontation right with respect

       to breath test certificates of inspection, Jones, 982 N.E.2d at 419-28, we do not

       believe the legislature intended the laboratory report notice-and-demand statute

       to extend a confrontation right beyond the Sixth Amendment guarantee.


[35]   Moreover, there is a presumption that the legislature, in enacting a piece of

       legislation, is aware of existing statutes on the same subject. WorldCom Network

       Servs., Inc. v. Thompson, 698 N.E.2d 1233, 1239 (Ind. Ct. App. 1998), trans.

       denied. “[W]hen general and specific statutes conflict in their application to a

       particular subject matter, the specific statute will prevail over the general

       statute.” Id. Here, the legislature has enacted a specific statute governing the

       admissibility of chemical breath test results in OWI proceedings, I.C. § 9-30-6-5,

       and a more general statute governing the introduction of a “laboratory report”

       as evidence in a criminal trial. I.C. § 35-36-11-1 et seq. To the extent the two

       statutes may overlap, the more specific statute should apply.


[36]   The trial court did not abuse its discretion in admitting the breath test

       instrument certificate of inspection and compliance.



                                               Conclusion
[37]   The trial court did not abuse its discretion in admitting evidence obtained

       during Smith’s consensual encounter with the police or the results of Smith’s

       chemical breath test.




       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 20 of 21
[38]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 92A04-1512-CR-2178 | June 24, 2016   Page 21 of 21